Case 1:18-cv-00957-CMH-TCB Document 73 Filed 02/09/21 Page 1 of 5 PageID# 969




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA
                                 ALEXANDRIA DIVISION


 UMG RECORDINGS, INC.; CAPITAL
 RECORDS, LLC; WARNER BROS.
 RECORDS INC.; ATLANTIC RECORDING                                    Case No.
 CORPORATION; ELEKTRA                                        1:18-CV-00957-CMH-TCB
 ENTERTAINMENT GROUP, INC.;
 FUELED BY RAMEN, LLC; NONESUCH
 RECORDS INC.; SONY MUSIC
 ENTERTAINMENT; SONY MUSIC
 ENTERTAINMENT US LATIN LLC;
 ARISTA RECORDS LLC; LAFACE
 RECORDS LLC; and ZOMBA RECORDING
 LLC,

      Plaintiffs,

 v.

 TOFIG KURBANOV d/b/a FLVTO.BIZ and
 2CONV.COM;
 And DOES 1-10,

      Defendants.


        DEFENDANT’S REPLY IN SUPPORT OF MOTION FOR LEAVE TO FILE
                       SUPPLEMENTAL MATERIALS

         Plaintiffs in this case appear to misunderstand the concept of a two-part Constitutional

analysis, urging this Court not to consider additional materials provided by Defendant because

the first prong of the two-part test has been resolved.

         According to Plaintiffs, once a determination has been made (as the Fourth Circuit did)

that Plaintiff met its prima facie burden of showing that the Defendant has sufficient minimum

contacts with the forum, the Court need not consider the second prong of the test, which asks if

an exercise of personal jurisdiction over the defendant would be constitutionally reasonable.
Case 1:18-cv-00957-CMH-TCB Document 73 Filed 02/09/21 Page 2 of 5 PageID# 970




         Not only would Plaintiffs have this Court forgo the five-factor reasonability test outlined

by the Fourth Circuit in Consulting Eng'rs Corp. v. Geometric Ltd., 561 F.3d 273, 277-79 (4th

Cir. 2009) (citations omitted),1 but they ask this Court also to interpret the remand from the

Fourth Circuit – in which the Fourth Circuit instructed this Court to conduct the constitutionally-

required reasonability analysis – to mean the precise opposite of what it says.

         Although it is clear that Plaintiffs are anxious to bypass the required reasonability test,

the Due Process Clause of the Constitution does not have an exception permitting such.

         The documents submitted by Mr. Kurbanov are relevant to this Court’s consideration of

his Motion to Dismiss and his Motion to Supplement should be allowed.

Dated: February 9, 2021                                  Respectfully submitted,

                                                         TOFIG KURBANOV
                                                         By Counsel




    /s/ Jeffrey H. Geiger
    Jeffrey H. Geiger (VSB No. 40163)
    SANDS ANDERSON PC
    1111 E. Main Street, Suite 2400
    Bank of America Plaza
    P.O. Box 1998 (23218)
    Richmond, Virginia 23218-1998
    Telephone: (804) 783-7248
    jgeiger@sandsanderson.com




1
  In determining if an exercise of personal jurisdiction is constitutionally reasonable, the Fourth
Circuit has dictated the consideration of five factors: (1) the burden on the defendant of litigating
in the forum; (2) the interest of the forum state in adjudicating the dispute; (3) the plaintiff's interest
in obtaining convenient and effective relief; (4) the shared interest of the states in obtaining
efficient resolution of disputes; and (5) the interests of the states in furthering substantive social
policies. Consulting Eng'rs Corp. v. Geometric Ltd., 561 F.3d 273, 277-79 (4th Cir. 2009)
(citations omitted).


                                                    2
Case 1:18-cv-00957-CMH-TCB Document 73 Filed 02/09/21 Page 3 of 5 PageID# 971




 /s/ Valentin Gurvits
 Valentin D. Gurvits (pro hac vice)
 BOSTON LAW GROUP, PC
 825 Beacon Street, Suite 20
 Newton Centre, Massachusetts 02459
 Telephone: 617-928-1804
 vgurvits@bostonlawgroup.com

 /s/ Evan Fray-Witzer
 Evan Fray-Witzer (pro hac vice)
 CIAMPA FRAY-WITZER, LLP
 20 Park Plaza, Suite 505
 Boston, Massachusetts 02116
 Telephone: 617-426-0000
 Evan@CFWLegal.com

 /s/ Matthew Shayefar
 Matthew Shayefar (Pro hac vice)
 LAW OFFICE OF MATTHEW SHAYEFAR, PC
 925 N La Brea Ave
 West Hollywood, California 90038
 Telephone: 323-948-8101
 matt@shayefar.com

 Attorneys for Defendant




                                      3
Case 1:18-cv-00957-CMH-TCB Document 73 Filed 02/09/21 Page 4 of 5 PageID# 972




                                CERTIFICATE OF SERVICE
       I hereby certify that on the 9th day of February, 2021, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system, which will then send a notification of such

filing to the following:

       Michael K. Lowman, Esquire
       Jenner & Block LLP
       1099 New York Ave, NW
       Suite 900
       Washington, DC 20001-4412
       Email: mlowman@jenner.com
       Counsel for Plaintiffs

       Kenneth L. Doroshow, Esquire
       Jenner & Block LLP
       1099 New York Avenue, NW
       Suite 900
       Washington, DC 20001-4412
       Email: kdoroshow@jenner.com
       Counsel for Plaintiffs (admitted pro hac vice)

       Alison I. Stein, Esquire
       Jenner & Block LLP
       1099 New York Avenue, NW
       Suite 900
       Washington, DC 20001-4412
       Email: astein@jenner.com
       Counsel for Plaintiffs (admitted pro hac vice)

       Jonathan A. Langlinais, Esquire
       Jenner & Block LLP
       1099 New York Avenue, NW
       Suite 900
       Washington, DC 20001-4412
       Email: jlanglinais@jenner.com
       Counsel for Plaintiffs (admitted pro hac vice)

       Matthew J. Oppenheim, Esquire
       Oppenheim + Zebrak, LLP
       4530 Wisconsin Avenue, NW, 5th Floor
       Washington, DC 20016
       Email: matt@oandzlaw.com
       Counsel for Plaintiffs



                                                 4
Case 1:18-cv-00957-CMH-TCB Document 73 Filed 02/09/21 Page 5 of 5 PageID# 973




                                          /s/ Jeffrey H. Geiger
                                          Jeffrey H. Geiger (VSB No. 40163)
                                          SANDS ANDERSON PC
                                          1111 E. Main Street, Suite 2400
                                          Bank of America Plaza
                                          P.O. Box 1998 (23218)
                                          Richmond, Virginia 23218-1998
                                          Telephone: (804) 783-7248
                                          jgeiger@sandsanderson.com




                                      5
